Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 9, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 20200327343 A1) and further in view of Shi (US 20220130156 A1).
Regarding claims 1, 9 and 17, Lund discloses detecting semantic keypoints from monocular images of a video stream (image sensors may be stereoscopic cameras capable of capturing 3 Dimensional (3D) images.) inferring a 3D bounding box of the 3D object ([0110] the 3D bounding box for a target vehicle 104 may be based on target vehicle characteristics (e.g. 3D model, vehicle dimensions, form factor, etc.)) corresponding to the detected semantic vehicle keypoints (Fig 2e, ref 262, 266, 255, 253, 257). Lund does not disclose method for 3D object detection, comprising: capturing a 3D object; scoring the inferred 3D bounding box of the 3D object; and detecting the 3D object according to a final 3D bounding box generated based on the scoring of the inferred 3D bounding box.
In a similar field of endeavor of 3d object detection in intelligent driving, Shi teaches method for 3D object detection, comprising ([0038] the three-dimensional point cloud data of the scenario may be collected by an electronic device for performing the three-dimensional object detection method, or may be acquired from other devices, such as a lidar, a depth camera or other sensors, or may be obtained by searching in a network database.): capturing a 3D object (where the target three-dimensional bounding box includes a three-dimensional object to be detected.); scoring the inferred 3D bounding box of the 3D object ([0102] At step 605, a target three-dimensional bounding box is determined from one or more of the corrected three-dimensional bounding boxes according to the confidence score of each of the corrected three-dimensional bounding boxes.); and detecting the 3D object according to a final 3D bounding box generated based on the scoring of the inferred 3D bounding box ([0102] At step 605, a target three-dimensional bounding box is determined from one or more of the corrected three-dimensional bounding boxes according to the confidence score of each of the corrected three-dimensional bounding boxes.).
It would have been obvious to one of ordinary skill in the art to combine Lund’s disclosure with Shi’s teaching in order to use a radar to capture a surrounding scenario structure well by generating a sparse radar point cloud. 
Regarding claims 4 and 12, Lund further discloses in which the semantic keypoints comprise universal vehicle keypoints ([0099] The term vehicle characteristic for a vehicle, as used herein, includes one or more of: a corresponding vehicle form factor, a 3D vehicle model, vehicle representations, vehicle attributes (physical, structural, etc.), vehicle dimensional information such as maximum length, maximum width, maximum height, typical wheel size, distance between headlights, wheelbase, taillight distance, rear bumper light distance, rear axle track distance (distance between rear wheels), etc.).
Regarding claims 5 and 13, Lund discloses in which the universal vehicle keypoints comprise taillights, headlights, license plates, and wheel contact points to ground ("[0082] FIG. 2E shows permanent attributes such as vehicle license plate 255, tire rim 257, fuel tank 259, etc. AND [0083] tires, tire rims, taillights, brake lights, headlights, fog lights, etc.").
Regarding claims 6 and 14, Lund discloses further comprising labeling the universal vehicle keypoints in the images of the video stream during training ([0063]  a unique label or key may be assigned to each target vehicle when the target vehicle is first detected. The label or key may be used to associate corresponding target vehicle features with the target vehicle.).
Claim(s) 2, 8, 10, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 20200327343 A1), in view of Shi (US 20220130156 A1) and further in view of Beijbom (US 20220026917 A1).
Regarding claims 2, 10 and 18, Lund discloses in which inferring the 3D bounding box comprises indexing a predicted 3D bounding box objectness ([0110] the 3D bounding box for a target vehicle 104 may be based on target vehicle characteristics (e.g. 3D model, vehicle dimensions, form factor, etc.).), and 10D bounding box parameters according to predicted coordinates of the detected semantic keypoints ([0110] the 3D bounding box for a target vehicle 104 may be based on target vehicle characteristics (e.g. 3D model, vehicle dimensions, form factor, etc.) see additionally the ten attribute identification points of [0082]-[0083]). Lund and Shi do not disclose a classification score.
In a similar field of endeavor of 3d object detection, Beijbom teaches a classification score ([0116] the SSD outputs are augmented to provide encoded 3D properties of the object along with a 2D bounding box and classification scores.).
It would have been obvious to one of ordinary skill in the art to combine Lund and Shi’s disclosure with Beijbom’s teaching in order to fuse a 2d and 3d detection box to provide a more accurate perception of classifying labels.
Regarding claims 8, 16 and 20, Lund and Shi do not disclose further comprising planning a trajectory of an ego vehicle according to the detecting of the 3D object.
In a similar field of endeavor of 3d object detection, Beijbom teaches further comprising planning a trajectory of an ego vehicle according to the detecting of the 3D object ([0136]  Process 1700 continues by computing a route or trajectory for the vehicle using at least in part the generated 3D bounding boxes (1704); and causing, using a controller of the vehicle, the vehicle to travel along the route or trajectory (1705).).
It would have been obvious to one of ordinary skill in the art to combine Lund and Shi’s disclosure with Beijbom’s teaching in order to fuse a 2d and 3d detection box to provide a more accurate perception of classifying labels.
Claim(s) 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 20200327343 A1), in view of Shi (US 20220130156 A1) and further in view of Shen (US20220222477).
Regarding claims 3, 11, and 19, Lund and Shi do not disclose in which inferring the 3D bounding box comprises obtaining a final set of 3D bounding boxes after score-thresholding and non-maxima suppression.
In a similar field of endeavor of non-maxima suppression, Shen teaches, in which inferring the 3D bounding box comprises obtaining a final set of 3D bounding boxes after score-thresholding and non-maxima suppression (in which inferring the 3D bounding box comprises obtaining a final set of 3D bounding boxes after score-thresholding and non-maxima suppression; Figures 3, 4 and associated discussion beginning [0070].). 
It would have been obvious to one of ordinary skill in the art to combine Lund and Shi’s disclosure with Shen’s teaching in order to create a suppression algorithm can be used to remove redundant bounding boxes when detecting an object.
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 20200327343 A1), in view of Shi (US 20220130156 A1) and further in view of Paglieroni (US 9361352 B2). 
Regarding claims 7 and 15, Lund discloses further comprising extracting, the universal vehicle keypoints within the images of the video stream based on relevant appearance and geometric features of the images ([0099] The term vehicle characteristic for a vehicle, as used herein, includes one or more of: a corresponding vehicle form factor, a 3D vehicle model, vehicle representations, vehicle attributes (physical, structural, etc.), vehicle dimensional information such as maximum length, maximum width, maximum height, typical wheel size, distance between headlights, wheelbase, taillight distance, rear bumper light distance, rear axle track distance (distance between rear wheels), etc.). Lund and Shi do not disclose using a shared image backbone.
In a similar field of endeavor of object detection in multiple images, Paglieroni teaches, using a shared image backbone (Col 16, lines 42-60: FIG. 12 is a flow diagram that illustrates the processing of the “match multiple objects” component of the changed detection system in some embodiments. The component is passed an indication of an empty new constellation, the newly detected objects, a previous constellation, and an offset range and returns an indication of whether the point pattern match for each newly detected object was valid and an indication of the best constellation offsets and an indication of the previously detected objects that match each of the newly detected objects. In block 1201, the component selects the next newly detected object. In decision block 1202, if all the newly detected objects have already been selected, then the component returns, else the component continues at block 1203. In block 1203, the component invokes the match single object component passing an indication of the selected newly detected object, the already selected newly detected objects, the previous constellation, and the offset range. In block 1204, the component stores the best constellation offset, the matching previously detected object, the valid flag, and the updated new constellation that is returned by the invoked component, and then loops to block 1201 to select the next newly detected object.).
It would have been obvious to one of ordinary skill in the art to combine Lund and Shi’s disclosure with Paglieroni’s teaching in order to use a radar that uses results from previous scans to perform change detection for objects in real-time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200219316 A1, US 10955855 B1, US 20220161815 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/               Examiner, Art Unit 2666                                                                                                                                                                                         
/EMILY C TERRELL/               Supervisory Patent Examiner, Art Unit 2666